FILED: QUEENS COUNTY CLERK 12/18/2019 03:12 PM                                                                                                                                             INDEX NO. 721128/2019
       CaseNO.
NYSCEF DOC. 1:20-cv-05980-WFK-CLP
                1                 Document 1-1 Filed 12/08/20 Page 1 of 16 NYSCEF:
                                                                RECEIVED   PageID #:12/18/2019
                                                                                     4




               SUPREME                  COURT             OF THE            STATE           OF       NEW YORK                                               Index        No.:
               COUNTY                 OF QUEENS                                                                                                             Date        Purchased:

               --------------------------------------------------------------------X
               ISHAAN             ARORA,                                                                                                                    SUMMONS


                                                 Plaintiff,                                                                                                 Plaintiff           designates             QUEENS

                                                                                                                                                            County             as the       place      of trial.
                                                                                -against-

                                                                                                                                                            The       basis         of venue          is:

               ROYAL             WASTE               SERVICES,              INC.,        and     "JOHN          DOE",                                       Defendant's                 place        of business
               name         of the          driver            being      unknown,


                                                 Defendants.

               ________________________________________________________------------X

         To     the      above              named              Defendant(s)



                        You           are     hereby             summoned                      to answer          the    complaint                 in this           action,         and     to serve        a copy


         of    your         answer,              or      if    the      complaint               is   not      served        with          this       summons,                   to     serve         a notice          of

         appearance                   on the          plaintiff's          attorney(s)               within       twenty           days          after       the      services             of this     summons

         exclusive               of the        day       of service,             where          service          is made          by      delivery             upon          you       personally            within


         the      state,         or     within           30      days       after        completion               of    service           where             service            is    made       in     any     other

         manner.                 In    case       of your             failure       to    appear           or    answer,           judgment                  will       be     taken         against         you      by

         default           for    the       relief       demanded                in the         complaint.




         DATED:             Queens,              New          York
                             December                  13,      2019


                                                                                                                         THE       TADCHIEV                       LAW          FIRM,        P.C.




                                                                                                           BY:           Boris         Tadchiev,                ESQ.
                                                                                                                         Attorneyfor                     Plaintiff
                                                                                                                         Address             and          Telephone                 Number

                                                                                                                         69-09          164th                           Suite        202
                                                                                                                                                      Street,
                                                                                                                         Fresh         Meadows,                     NY 11365

                                                                                                                         (718)         380-1200
                                                                                                                         File      No.:     TBS19-005
                 TO:


                 ROYAL                WASTE             SERVICES,                INC.       187-40         Hollis       Avenue,             Hollis,           New        York         11423
                                                                                            168-46         Douglas          Avenue,               Jamaica,              New          York      11433




                                                                                                       1 of 8
FILED: QUEENS COUNTY CLERK 12/18/2019 03:12 PM                                                                                                                           INDEX NO. 721128/2019
       CaseNO.
NYSCEF DOC. 1:20-cv-05980-WFK-CLP
                1                 Document 1-1 Filed 12/08/20 Page 2 of 16 NYSCEF:
                                                                RECEIVED   PageID #:12/18/2019
                                                                                     5




          SUPREME                COURT             OF THE              STATE         OF    NEW YORK
          COUNTY               OF QUEENS

          --------------------------------------------------------------------X
          ISHAAN               ARORA,                                                                                                          VERIFIED          COMPLAINT


                                          Plaintiff,


                                                                         -against-



          ROYAL           WASTE                SERVICES,               INC.,    and       "JOHN      DOE",
          name          of the        driver           being      unknown,


                                          Defendants.

          ___________________________________________________________---------X


                        Plaintiff,         ISHAAN               ARORA,            by      his   attorneys,              THE          TADCHIEV                LAW      FIRM,          P.C.,       as


          and     for      a cause             of action         alleges         upon       information                 and     belief         as follows:




                          1.              At     all    times      herein         mentioned,               plaintiff,          ISHAAN             ARORA,          was    and        still    is a


          resident             of the      State         of New         Jersey.


                          2.              At     all times         herein         mentioned,              plaintiff,          ISHAAN              ARORA,         operated           a motor


          vehicle         bearing              New       Jersey         State     registration             number              M75KVU.


                          3.              That         at all     the     times        hereinafter              alleged,         and       upon         information           and      belief,


          the    defendant,                ROYAL               WASTE             SERVICES,               INC.     was         and      still      is a domestic          corporation


          organized              and       existing            under       and       by   virtue         of the        laws      of the        State      of New      York.


                          4.              That         at all     the     times        hereinafter              alleged,         and       upon         information           and      belief,


          the     defendant,                   ROYAL            WASTE             SERVICES,               INC.         was      and       still    is    a foreign       corporation



          authorized                 to   do     business          under          and      by   virtue          of the        laws       of the     State      of New       York.


                          5.              That         at all     the     times        hereinafter              alleged,         and       upon         information           and      belief,




                                                                                                   2 of 8
FILED: QUEENS COUNTY CLERK 12/18/2019 03:12 PM                                                                                                                              INDEX NO. 721128/2019
       CaseNO.
NYSCEF DOC. 1:20-cv-05980-WFK-CLP
                1                 Document 1-1 Filed 12/08/20 Page 3 of 16 NYSCEF:
                                                                RECEIVED   PageID #:12/18/2019
                                                                                     6



          the       defendant,               ROYAL               WASTE          SERVICES,               INC.,      was      a company                organized            and      existing


          under           and        by   virtue          of the      laws      of the       State      of New          York.



                           6.               That         at all      of the     times        hereinafter            mentioned,                and     upon         information             and



          belief,         the        defendant,              ROYAL            WASTE            SERVICES,                INC.,      maintained               a principal           place       of



          business              in     County            of Queens,           the    State     of New           York.



                           7.               At     all    times       herein         mentioned,               defendant,            ROYAL           WASTE            SERVICE,              INC.



          was        the        registered                owner         of     a garbage              truck       bearing           a New           York      State         registration



          number.


                           8.               At     all    times       herein         mentioned,               defendant,            ROYAL           WASTE            SERVICE,              INC.



          was       the     titled        owner            of a garbage              truck     bearing           a New          York      State      registration             number.


                                                                                                                                                            DOE"
                           9.               At     all    times       hereinafter             mentioned,                defendant,            "JOHN                     operated            the


          aforesaid              garbage             truck        bearing           a New      York       State     registration               number.



                           10.              At     all    times        hereinafter            mentioned,                defendant,             "JOHN          DOE",         maintained



          the     aforesaid               garbage            truck      bearing         a New          York       State        registration           number.



                           11.              At     all    times       hereinafter            mentioned,             defendant,                "JOHN         DOE",       managed             the


          aforesaid              garbage             truck        bearing           a New      York       State     registration               number.



                           12.              At    all times          hereinafter             mentioned,            defendant,              "JOHN           DOE",      controlled            the


          aforesaid              garbage             truck        bearing           a New      York       State     registration               number.



                           13.              That         at all    times       hereinafter             alleged,          and      upon        information             and      belief,      the



          defendant,                   "JOHN             DOE",        operated           a garbage              truck          bearing          a   New       York        registration


          number                with        the      knowledge,                permission               and       consent            of   defendant,               ROYAL          WASTE


          SERVICES,                  INC.


                           14.              That         at all    times       hereinafter             alleged,          and      upon        information             and      belief,      the




                                                                                                  3 of 8
FILED: QUEENS COUNTY CLERK 12/18/2019 03:12 PM                                                                                                                                    INDEX NO. 721128/2019
       CaseNO.
NYSCEF DOC. 1:20-cv-05980-WFK-CLP
                1                 Document 1-1 Filed 12/08/20 Page 4 of 16 NYSCEF:
                                                                RECEIVED   PageID #:12/18/2019
                                                                                     7



          defendant,               "JOHN               DOE",        operated               a garbage                 truck         bearing         a   New        York            registration


          number            within             the     scope        of    his     employment                    of     defendant,             ROYAL           WASTE                SERVICES,


          INC.



                          15.             That         at all    times          hereinafter              alleged,            and     upon       information               and        belief,     the



          defendant,               "JOHN              DOE",        maintained                 a garbage               truck         bearing           a New       York            registration


          number            with          the         knowledge,                permission               and         consent           of     defendant,            ROYAL               WASTE


          SERVICES,                INC.



                          16.             That         at all    times          hereinafter              alleged,            and     upon       information               and        belief,     the



          defendant,               "JOHN              DOE",        managed                 a garbage                 truck         bearing         a   New        York            registration



          number            with          the         knowledge,                permission               and         consent           of     defendant,            ROYAL               WASTE


          SERVICES,               INC.


                          17.             That         at all    times          hereinafter              alleged,            and     upon       information               and        belief,     the



          defendant,               "IOHN              DOE",        controlled              a garbage                 truck         bearing         a New          York            registration


          number            with          the         knowledge,                permission               and         consent           of     defendant,            ROYAL               WASTE


          SERVICES,               INC.


                          18.             At    all    times       hereinafter              mentioned,                  intersection             of Avenue             of the         Americas



          and      West         57thstreet              in the      County            of New       York,         State        of New          York,     was      and      still      is a public



          highway           used          extensively              by     the     public         general.


                          19.             That         on     August            13,    2019,        at    the        aforesaid           location,         the      aforesaid               motor



          vehicles         came           in    contact         with       one        another.


                       20.                That         the      aforesaid             accident            and         injuries         resulting           therefrom                 were        due



          solely     and        wholly           as a result             of the       careless       and        negligent             manner           in which          the       defendants



          owned,          operated,                  maintained,            managed               and       controlled               their      garbage          truck         without           this




                                                                                                  4 of 8
FILED: QUEENS COUNTY CLERK 12/18/2019 03:12 PM                                                                                                                                                       INDEX NO. 721128/2019
       CaseNO.
NYSCEF DOC. 1:20-cv-05980-WFK-CLP
                1                 Document 1-1 Filed 12/08/20 Page 5 of 16 NYSCEF:
                                                                RECEIVED   PageID #:12/18/2019
                                                                                     8



          plaintiff              in any           way       contributing                       thereto.



                            21.                  That       by       reason              of the           foregoing           and     the        negligence             of the              defendants,                 the



          plaintiff,              was            severely              injured,                bruised              and      wounded,                  suffered,            still         suffers         and          will



          continue                to    suffer           for      some            time         physical             pain     and      bodily           injuries         and          became             sick,         sore,


          lame         and        disabled                and         so remained                     for     a considerable                    length          of time.



                            22.                  That          by      reason                 of     the       foregoing,             the         plaintiff,          ISHAAN                   ARORA,                  was



          compelled                    to    and         did        necessarily                    require          medical          aid        and      attention,             and         did      necessarily


          pay         and         become                 liable        therefore                    for      medicines               and        upon           information                  and        belief,          the


          plaintiff          will           necessarily                incur         similar                expenses.


                            23.                  That       by        reason             of    the        foregoing,           the     plaintiff,              ISHAAN                ARORA,              has          been


          unable            to    attend            to     his       usual         occupation                   in the       manner              required.


                            24.                  That       by        reason              of       the       wrongful,             negligent              and       unlawful                  actions            of     the



          defendants,                       as    aforesaid,                 the         plaintiff,            ISHAAN              ARORA,                sustained                  serious           injuries            as


          defined            in        Section             5102             (d)     of        the         Insurance            Law         of    the      State        of      New            York,       and           has


          sustained                economic                    loss     greater                than         basic         economic              loss     as defined                 in     Section         5102           of


          the     said       Insurance                    Law.


                            25.                  That      one         or    more             of the         exceptions              of §1602             of the        Civil            Practice        Law           and


          Rules        applies               to the         within            action.


                            26.                  That      as a result                   of the           foregoing,           the     plaintiff,              ISHAAN               ARORA,              sustained


          damages                 in an amount                       that         exceeds             the     jurisdictional                limits         of the       lower              Courts.




                                                                                                                 5 of 8
FILED: QUEENS COUNTY CLERK 12/18/2019 03:12 PM                                                                                                INDEX NO. 721128/2019
       CaseNO.
NYSCEF DOC. 1:20-cv-05980-WFK-CLP
                1                 Document 1-1 Filed 12/08/20 Page 6 of 16 NYSCEF:
                                                                RECEIVED   PageID #:12/18/2019
                                                                                     9



                    WHEREFORE,                plaintiff   demands       judgment      against           the       defendants            in     an     amount



          that   exceeds   the     jurisdictional         limits    of the   lower   Courts,          all     together         with      the    costs      and



          disbursements          of this      action.




          DATED:      Queens,      New        York
                      December          13,    2019




                                                                                      THE      TADCHIEV                     LAW       FIRM,         P.C.




                                                                             BY:      Boris      'Eadchiev,              ESQ.

                                                                                     Attorney               for   Plaintiffs

                                                                                      Address               and    Telephone             Number

                                                                                      69-09       164th                        suite      202
                                                                                                                  street,
                                                                                      Fresh       Meadows,                  NY 11365

                                                                                      (718)       380-1200
                                                                                      File     No.:          TBS19-005




                                                                         6 of 8
FILED: QUEENS COUNTY CLERK 12/18/2019 03:12 PM                                                                                                                                   INDEX NO. 721128/2019
NYSCEF Case 1:20-cv-05980-WFK-CLP
       DOC. NO. 1                 Document 1-1 Filed 12/08/20 Page 7 of 16 PageID
                                                                 RECEIVED  NYSCEF:#:12/18/2019
                                                                                     10




                                                                            ATTORNEY'S                      VERIFICATION


         STATE           OF    NEW YORK                       )
                                            ) ss
         COUNTY             OF QUEENS                     )




                         1, the     undersigned,                    an attorney              admitted        to practice               in the        courts       of New         York     State,     state


         under        penalty            of perjury               that      I am       the     attorney           for     the     plaintiff(s)           in     the   within          action;      I have


         read      the      foregoing           SUMMONS                     AND          COMPLAINT                      and      know        the      contents           thereof;        the    same         is



         true     to my           own     knowledge,                  except        as to the           matters          therein           stated       to be alleged               on information


         and      belief,         and     as to those               matters            I believe        to be       true.        The       reason        this     verification            is made        by


         me and          not      by     my client(s),               is that       my client(s)            are      not       presently             in the      County         where       I maintain



         my      offices.          The     grounds                of my       belief         as to   all   matters              not    stated        upon        my own             knowledge           are



         the     materials              in my      file       and     the     investigations               conducted                  by   my office.



         Dated:          Queens,          New       York

                         December             13,     2019




                                                                                                        BORIS           TADCHIEV,                ESQ.




                                                                                                     7 of 8
FILED: QUEENS COUNTY CLERK 12/18/2019 03:12 PM                                                                    INDEX NO. 721128/2019
NYSCEF Case 1:20-cv-05980-WFK-CLP
       DOC. NO. 1                 Document 1-1 Filed 12/08/20 Page 8 of 16 PageID
                                                                 RECEIVED  NYSCEF:#:12/18/2019
                                                                                     11



                     Index     No.



                     SUPREME           COURT          OF THE        STATE          OF      NEW YORK
                     COUNTY          OF QUEENS
                     =================================================

                     ISHAAN          ARORA,



                                              Plaintiff,


                                                                               -against-



                     ROYAL      WASTE           SERVICE,          INC.       and
                     and     "JOHN     DOE",


                                              Defendants.
                     =================================================



                                        SUMMONS               AND        VERIFIED            COMPLAINT


                     =================================================



                                                THE        TADCHIEV                LAW      FIRM,          P.C.



                                                            Attorney         for   Plaintiffs


                                                 Address          and       Telephone           Number


                                                    69-09      164TH                       Suite     202
                                                                             Street,


                                                   FRESH          MEADOWS,              N.Y.       11365



                                                                (718)        380-1200


                                                            Our     File:     TBS19-005




                                                                        8 of 8
FILED:   QUEENS                                                                                                                                                 INDEX NO. 721128/2019
SUPREME COURT OF THECOUNTY
                     STATE OF CLERK
                               NEW YORK01/28/2020 04:25Attorney:
                                                          PM     THE TADCHIEV   LAW FIRM, P.C.
NYSCEF Case
       DOC.  1:20-cv-05980-WFK-CLP
             NO.  2                Document 1-1 Filed 12/08/20 Page 9 of 16 PageID
                                                                  RECEIVED   NYSCEF:#:01/28/2020
                                                                                       12
COUNTY  OF QUEENS



ISHAAN      ARORA                                                                                                                   The        papers       served     bore     the   index      # and
                                                                                                                                    date       of filing.
                                                                                                            Plaintiff(s)
                                                                                                                                    Index       # 721128/2019
                                                  - against      -


                                                                                                                                    Purchased               December        18, 2019
ROYAL       WASTE      SERVICES,           INC.    ETANO
                                                                                                                                    File # TBS19-005
                                                                                                       Defendant(s)
                                                                                                                                   AFFIDAVIT                OF SERVICE




STATE      OF    NEW YORK:       COUNTY            OF      NEW YORK            ss:

MUATAZ AHMAD BEING DULY SWORN    DEPOSES AND SAYS DEPONENT                                                  IS NOT A PARTY               TO THIS        ACTION,        OVER      THE AGE          OF
EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on January     2, 2020 at 12:23       PM at

C/O ROYAL WASTE SERVICES,                  INC.
168-46 DOUGLAS   AVENUE
JAMAICA,  NY 11433

deponent served the within SUMMONS                 AND VERIFIED COMPLAINT    WITH                        NOTICE        OF ELECTRONIC                   FILING    (MANDATORY)                on
"JOHN DOE", NAME OF THE DRIVER                     BEING UNKNOWN   therein named,

SUITABLE              by delivering  thereat a true copy of each to STEVE JOHNSON        a person of suitable age and discretion.   Said premises
AGE                   is Defendant's   actual place of business within the state. He identified himself as the CO-WORKER       of the Defêñdâñt.


                      Deponent   further     states     that he describes           the person   actually     served       as follows:

                       Sex             Skin Color                       Hair Color                 Age (Approx.)                     Height        (Approx.)               Weight      (Approx)

                       MALE                BLACK                           BALD                             40                                    5'8                                 200


MAILING               Depcñêñt   enclosed    a copy           of same     in a postpaid      wrapper     properly      addressed         to the Defendant            at the Defendant's          actual
                      place of business   at

                      C/O ROYAL WASTE SERVICES,                         INC.
                      168-46 DOUGLAS    AVENUE
                      JAMAICA,  NY 11433

                      and deposited   said wrapper   in a post office or official depository   under exclusive  care and custody of the United States
                      Postal Service within New York State on January 2, 2020 by REGULAR               FIRST CLASS MAIL in an envê|cpe      marked
                      PERSONAL      & CONFIDENTIAL       and not indicating     on the outside thereof, by return address or ütherwise, that the
                      communication    is from an attorney or concerns      an action against the person to be served.

MILITARY              Person spoken to was asked whether the Defêñdañt            was in the military service of the State of New York or the United
SERVICE               States and received a negative      reply. Upon information    and belief based upon the ccaversatión    and observation as
                      aforesaid  deponent  avers that the Defendâñt     is not in the military service of the State of New York or the United States                                                   as
                      that term is defined in the statutes of the State of New York or the Federal Soldiers and Sailors Civil Relief Act.

                      PERSON       SPOKEN             TO    REFUSED            TO    STATE       TRUE       LAST       NAME.




Sworn     to me on:    January    2, 202

JOSEPH KNIGHT                                     RALPH J MULLE                    VINETTA BREWER
Notary Public, State of New York                  Notary Public, St te of  w York  Notary Public, State of New York                                                  MUA        AZ AHMAD
No. 01KN6178241                                   No. 01MU623863                   No. 4949206
Qualified In New York County                                                                                                                                         License     #: 2034169
                                                  Qualified in Queens County       Qualified in Bronx County
Commission Expires November 26, 2023              Commission Expires April 11,2023 Commission Expires April 3, 2023                                                   Invoice    #: 737211

        UNITED   PROCESS      SERVICE,        INC., 225 BROADWAY,                    SUITE    440, NEW YORK,               NY   10007      -            619-0728         NYCDCA#1102045
                                                                                                                                               (212)
                                                                                             1 of 1
FILED:   QUEENS    COUNTY                                                                                                                                 INDEX NO. 721128/2019
SUPREME COURT OF THE STATE OFCLERK   01/28/2020 04:26Attorney:
                              NEW YORK                  PM                           FIRM,                                               THE      TADCHIEV             LAW                 P.C.
        Case
 COUNTY DOC.
NYSCEF       1:20-cv-05980-WFK-CLP
             NO. 3
         OF QUEENS
                                   Document 1-1 Filed 12/08/20 PageRECEIVED
                                                                    10 of 16 NYSCEF:
                                                                             PageID #:  13
                                                                                      01/28/2020


ISHAAN      ARORA                                                                                                               The     papers       served     bore     the    index      # and
                                                                                                                                date    of filing.
                                                                                                        Plaintiff(s)
                                                                                                                                Index     # 721128/2019
                                                  - against   -


                                                                                                                                Purchased            December          18, 2019
 ROYAL      WASTE      SERVICES,           INC.    ETANO
                                                                                                                                File # TBS19-005
                                                                                                  Defendant(s)
                                                                                                                               AFFIDAVIT             OF SERVICE




STATE      OF    NEW YORK:       COUNTY            OF    NEW YORK           ss:

MUATAZ AHMAD BEING DULY SWORN   DEPOSES   AND SAYS DEPONENT                                             IS NOT A PARTY               TO THIS      ACTION,        OVER      THE AGE
OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.


That on January     2, 2020 at 12:13       PM at

187-40    HOLLIS AVENUE
HOLLIS,    NY11423

deponent served the within SUMMONS       AND VERIFIED                  COMPLAINT           WITH     NOTICE         OF ELECTRONIC                 FILING    (MANDATORY)                on
ROYAL WASTE SERVICES,        INC. therein named,

                                                                                                          "SMITH"
CORPORATION           a DOMESTIC       corporation  by dê|iverirg   thereat a true copy of each to LUIS            personally,  deponent   knew
                      said corporation    so served to be the corporation    described  in said SUMMONS      AND VERIFIED      COMPLAINT
                      WITH NOTICE OF ELECTRONIC               FILING (MANDATORY)        as said Defendant   and knew said individual   to be the
                      GENERAL      AGENT thereof.

                      Deponent   further     states     that he describes     the person     actually     served       as follows:

                       Sex             Skin Color                  Hair Color                    Age (Approx.)                   Height     (Approx.)                  Weight    (Approx)

                       MALE                WHITE                     BLACK                              30                                 5'9                                  165




                      PERSON        SPOKEN            TOREFUSEDTOSTATE                      TRUE        LASTNAME.




Sworn     to me on:    January     2, 2020

JOSEPH KNIGHT                                     RALPH J MULLEN                   VINETTA BREWER
Notary Public, State of New York                  Notary Public, State of  w Y rk Notary Public, State of New York                                            MUAT              AHMAD
No. 01KN6178241                                   No. 01MU6238632                  No. 4949206
Qualified In New York County                      Qualified in Queens County       Qualified in Bronx County                                                  Licens     , #: 2034169
Commission Expires November 26, 2023              Commission Expires April 11,2023 Commission Expires April 3, 2023                                            Invoice     #: 737210

        UNITED   PROCESS      SERVICE,        INC., 225 BROADWAY,                 SUITE   440,   NEW YORK,             NY   10007      - (212)    619-0728        NYCDCA#1102045

                                                                                      1 of 1
FILED: QUEENS COUNTY CLERK 03/06/2020 09:44 AM                                                   INDEX NO. 721128/2019
        CaseNO.
NYSCEF DOC.  1:20-cv-05980-WFK-CLP
                4                  Document 1-1 Filed 12/08/20 Page 11 of 16 PageID
                                                                    RECEIVED        #: 03/06/2020
                                                                              NYSCEF:  14




         SUPREME COURT OF THE STATE OF NEW YORK    x
         COUNTY OF QUEENS
         -----------------------------------------
         ISHAAN ARORA,                             :
                                                                                Index No.: 721128/2019
                                                Plaintiff,              :
                                                                                 VERIFIED ANSWER
                              -against-                                 :

         ROYAL WASTE SERVICES, INC., and “JOHN DOE”,                    :
         name of the driver being unknown,
                                                   :
                                   Defendants.
         ----------------------------------------- x

                Defendant, ROYAL WASTE SERVICES, INC., by and through its attorneys, WILSON,

         ELSER, MOSKOWITZ, EDELMAN & DICKER, LLP, as and for its Verified Answer to the

         Verified Complaint herein, upon information and belief, allege as follows:

                1.      Answering defendant denies any knowledge or information sufficient to form a

         belief as to the allegations set forth in paragraphs designed as “1”, “2”, “9”, “10’, “11”, “12”, “13”,

         “14”, “15”, “16”, “17”, “18”, “19”, “22” and “23” of the plaintiff’s Verified Complaint.

                2.      Answering defendant denies each and every allegation contained within paragraphs

         designated as “3”, “5” and “20” of the plaintiff’s Verified Complaint.

                3.      Answering defendant admits each and every allegation contained within

         paragraphs designated as “4” and “6” of the plaintiff’s Verified Complaint.

                4.      Answering defendant denies each and every allegation contained within paragraphs

         designated as “7” and “8” of the plaintiff’s Verified Complaint in the form alleged.

                5.      Answering defendant denies each and every allegation contained within the

         paragraphs designated as “21”, “24”, “25” and “26” of the plaintiff’s Verified Complaint and refers

         any and all questions of law to be determined by the Court.




                                                        1 of 6
FILED: QUEENS COUNTY CLERK 03/06/2020 09:44 AM                                                 INDEX NO. 721128/2019
        CaseNO.
NYSCEF DOC.  1:20-cv-05980-WFK-CLP
                4                  Document 1-1 Filed 12/08/20 Page 12 of 16 PageID
                                                                    RECEIVED        #: 03/06/2020
                                                                              NYSCEF:  15




                              AS AND FOR A FIRST AFFIRMATIVE DEFENSE

                1.      Answering defendant, pursuant to § 1412 of the CPLR, alleges upon information

         and belief that if plaintiff sustained any injuries or damages at the time and place alleged in the

         Verified Complaint, such injuries or damages were solely the result of the culpable conduct of the

         plaintiffs because of plaintiff’s negligence and/or assumption of risk. Should it be found, however,

         that answering defendant is liable to plaintiff, or any other party herein, any liability being

         specifically denied, then answering defendant demands that any damages that are found be

         apportioned among all of the respective parties to this action according to the degree of

         responsibility each is found to have in the occurrence, in proportion to the entire measure of

         responsibility for the occurrence.

                            AS AND FOR A SECOND AFFIRMATIVE DEFENSE

                2.      That pursuant to CPLR Article 16, if it is determined by verdict or decision that

         two or more tort-feasors are jointly liable to the plaintiffs, and if the liability of the answering

         defendants are found to be fifty percent (50%) or less of the total liability assigned to all persons

         liable, the liability of such defendant to plaintiff for non-economic loss shall not exceed this

         defendant’s equitable share determined in accordance with the relative culpability of each person

         causing or contributing to the total liability for non-economic loss.

                             AS AND FOR A THIRD AFFIRMATIVE DEFENSE

                3.      That plaintiff’s injuries were not proximately caused by the alleged incident or any

         actions of the answering defendant.




                                                       2 of 6
FILED: QUEENS COUNTY CLERK 03/06/2020 09:44 AM                                                INDEX NO. 721128/2019
        CaseNO.
NYSCEF DOC.  1:20-cv-05980-WFK-CLP
                4                  Document 1-1 Filed 12/08/20 Page 13 of 16 PageID
                                                                    RECEIVED        #: 03/06/2020
                                                                              NYSCEF:  16




                            AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

                4.      That upon information and belief, all risks and danger of loss or danger connected

         with the situation alleged in the Verified Complaint were at the time and place mentioned, obvious

         and apparent and were known by plaintiff and voluntarily assumed by her.

                              AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

                5.      That plaintiff’s Verified Complaint, and each and every allegation set forth therein

         fails to name a necessary party.

                             AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

                6.      That plaintiff’s Verified Complaint, and each and every cause of action set forth

         therein, fails to state a claim upon which relief may be granted as against the answering defendant.

                           AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

                7.      In the event plaintiff recovers a verdict or judgment against the answering

         defendant, then said verdict or judgment must be reduced pursuant to CPLR 4545(c) by those

         amounts which have been, or will, with reasonable certainty, replace or indemnify plaintiff, in

         whole or in part, for any past or future claimed economic loss, from any collateral source such as

         insurance, Social Security, Workers’ Compensation or employee benefit programs.

                           AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

                8.      Plaintiff failed to mitigate, obviate, diminish, or otherwise act to lessen or reduce

         the injuries, damages, and disabilities alleged in the Verified Complaint.

                             AS AND FOR A NINTH AFFIRMATIVE DEFENSE

                9.      That plaintiff’s injuries do not meet the threshold of a serious injury as defined by

         the “no-fault” laws, under New York Insurance Law § 5102, and accordingly, plaintiff’s Verified

         Complaint must be dismissed.




                                                       3 of 6
FILED: QUEENS COUNTY CLERK 03/06/2020 09:44 AM                                                     INDEX NO. 721128/2019
        CaseNO.
NYSCEF DOC.  1:20-cv-05980-WFK-CLP
                4                  Document 1-1 Filed 12/08/20 Page 14 of 16 PageID
                                                                    RECEIVED        #: 03/06/2020
                                                                              NYSCEF:  17




                                AS AND FOR A TENTH AFFIRMATIVE DEFENSE

                 10.     If plaintiff did not sustain a serious injury as defined in § 5101 of the Insurance

         Law, then plaintiff’s exclusive remedy is limited to the benefits and provisions of Article 51 of the

         Insurance Law.

                          AS AND FOR THE ELEVENTH AFFIRMATIVE DEFENSE

                 11.     If plaintiff did not sustain an economic loss in excess of “basic economic loss” as

         defined in § 5102(a) of the Insurance Law, then plaintiff’s exclusive remedy is limited to the

         benefits and provisions of Article 51 of the Insurance Law.

                          AS AND FOR THE TWELFTH AFFIRMATIVE DEFENSE

                 12.     While the answering defendant denies the plaintiff’s allegations of negligence,

         liability, statutory liability, breach of warranty, strict liability, injury and damages, if proven, they

         were the result of intervening and/or interceding acts of superseding negligence, liability, statutory

         liability, strict liability on the part of parties over which the answering defendant neither controls

         nor has the right to control, and for which acts or omissions these answering defendant is not

         legally responsible.

                           AS AND FOR THIRTEENTH AFFIRMATIVE DEFENSE

                 13.     Plaintiff failed to mitigate, obviate, diminish, or otherwise act to lessen or reduce

         the injuries, damages, and disabilities alleged in the Verified Complaint by failing to wear a

         seatbelt.

                           AS AND FOR FOURTEENTH AFFIRMATIVE DEFENSE

                 14.     Plaintiff’s Verified Complaint fails to state a cause of action pursuant to CPLR §

         3211(a)(7), and accordingly, plaintiff’s Verified Complaint must be dismissed.




                                                         4 of 6
FILED: QUEENS COUNTY CLERK 03/06/2020 09:44 AM                                             INDEX NO. 721128/2019
        CaseNO.
NYSCEF DOC.  1:20-cv-05980-WFK-CLP
                4                  Document 1-1 Filed 12/08/20 Page 15 of 16 PageID
                                                                    RECEIVED        #: 03/06/2020
                                                                              NYSCEF:  18




                WHEREFORE, answering defendant, ROYAL WASTE SERVICES, INC., by and

         through its attorneys, WILSON, ELSER, MOSKOWTIZ, EDELMAN & DICKER LLP,

         respectfully demands judgment dismissing plaintiff’s Verified Complaint, together with the costs

         and disbursements herein.

         Dated: New York, New York
                March 6, 2020

                                                       Yours, etc.,

                                      WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
                                                              John Leddy
                                                 By:
                                                       John C. Leddy, Esq.
                                                       Attorney for Defendant
                                                       ROYAL WASTE SERVICES, INC.
                                                       150 E 42nd Street
                                                       New York, NY 10017
                                                       212-490-3000
                                                       Our File No.: 21993.00016


         TO:

         THE TADCHIEV LAW FIRM, P.C.
         Attorneys for Plaintiff
         69-09 164th Street, Suite 202
         Fresh Meadows, NY 11365
         (718) 360-1200
         File No.: TBS19-005




                                                       5 of 6
FILED: QUEENS COUNTY CLERK 03/06/2020 09:44 AM                                                 INDEX NO. 721128/2019
        CaseNO.
NYSCEF DOC.  1:20-cv-05980-WFK-CLP
                4                  Document 1-1 Filed 12/08/20 Page 16 of 16 PageID
                                                                    RECEIVED        #: 03/06/2020
                                                                              NYSCEF:  19




                                         ATTORNEY’S VERIFICATION
                I, the undersigned, an attorney admitted to practice in the Courts of the State of New York,

         state that I am an associate of the firm of WILSON, ELSER, MOSKOWITZ, EDELMAN &

         DICKER LLP, attorneys for the defendant, ROYAL WASTE SERVICES, INC. herein. I have

         read the foregoing Verified Answer and know the contents thereof; the same is true to my own

         knowledge, except as to the matters therein stated to be alleged on information and belief, and as

         to those matter I believe them to be true.

                The grounds of my belief as to all matter not stated upon my knowledge are as follows:

         Information and material contained in deponent’s file.

                The undersigned further states that the reason this affirmation is made by the undersigned

         and not by the answering defendants is that the answering defendants reside outside of the county

         where the undersigned maintains his office.

                I affirm that the foregoing statements are true, under the penalties of perjury.

         Dated: New York, New York
                March 6, 2020




                                                       John Leddy
                                                       John C. Leddy, Esq.




                                                       6 of 6
